Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 27, 2017

                                      No. 04-17-00207-CV

                     IN THE INTEREST OF M.I.W., A MINOR CHILD,

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-CI-14181
                         Honorable Michael E. Mery, Judge Presiding


                                         ORDER
        Appellant filed his brief on July 12, 2017, before the official reporter’s record was filed
in this court. The official reporter’s record was filed in this court on July 21, 2017. We have
reviewed appellant’s brief in conjunction with the appellate record filed in this court. After
review, we find appellant’s brief does not comply with Rule 38.1 of the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 38.1. Specifically, the brief violates Texas Rule of Appellate
Procedure 38.1 in that it does not include: (1) record references in the statement of facts; or (2)
argument with appropriate citation to the appellate record. Id. R. 38.1(g) (requiring statement of
facts with record reference), 38.1(i) (requiring argument with appropriate citation to authority
and record). We note appellant has no citations to the clerk’s record, no citations to the record in
his statement of facts, and his citations to the reporter’s record in the argument portion of his
brief are inaccurate. For example, on pages 9–10 of appellant’s brief, he cites to page 33, lines
1–3 of the reporter’s record for the following:

       Q: Okay. So was your apartment in Cedar Park — was that your primary
       residence?
       A: Yes.

However, our review of the official reporter’s record shows this question and answer actually
appear on page 32, lines 19–21. There are similar citation discrepancies throughout appellant’s
brief.

       Although substantial compliance with Rule 38.1 is generally sufficient, this court may
order a party to amend, supplement, or redraw a brief if it flagrantly violates Rule 38.1. See id.
R. 38.9(a). We conclude that the formal defects described above constitute flagrant violations of
Rule 38.1.
      Accordingly, we ORDER appellant’s brief stricken and ORDER appellant to file an
amended brief in this court on or before August 7, 2017. The amended brief must correct the
violations listed above and fully comply with the applicable rules. See, e.g., id. R. 38.1(g), (i). If
the amended brief does not comply with this order, we “may strike the brief, prohibit [appellant]
from filing another, and proceed as if [appellant] had failed to file a brief.” See id. R. 38.9(a); see
also id. R. 38.8(a) (authorizing this court to dismiss appeal if appellant fails to timely file brief).
        If appellant timely files a brief that complies with this order, appellee’s brief will be due
thirty days after appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).


                                                       _________________________________
                                                       Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of July, 2017.

                                                       ___________________________________
                                                       Luz Estrada
                                                       Chief Deputy Clerk